Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The Amendment filed 7/21/2021 in response to the Office Action of 4/21/2021 is acknowledged and has been entered.  Claims 78, 80-108 are pending.  Claim 79 has been cancelled. Claims 105-108 are newly added. 
Claims 78, 80-108 are pending and examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 78, 80-90, 92, 94-108 are rejected under 35 U.S.C. 102(e) as being anticipated by Schmidt et al (US 2015/0301046 having an effective filing date of 7/18/2011). 
Schmidt et al teach throughout the patent and especially in Abstract, a method for isolating a target cell as for example a mammalian cell [0040] (instant claim 102) i.e. lymphocyte [0041](instant claims 103-104) , wherein the target cell has a receptor molecule on the target cell surface as for example CD4 , the method comprising: contacting a stationary phasewherein: the receptor binding reagent comprises, the receptor binding reagent further comprises a binding partner C that comprises a streptavidin-binding peptide, wherein the binding partner C is capable of reversibly binding to a binding site Z of a streptavidin mutein affinity reagent that is immobilized on the stationary phase, the binding site Z having a lower dissociation constant (KD) for biotin or a biotin analogue than for the binding partner C, thereby immobilizing the receptor binding reagent on the stationary phase; and exposing a sample comprising one or more target cells to column chromatography on the stationary phase, thereby reversibly immobilizing the one or more target cells on the stationary phase.(Fig 1d, see below).  As loading, washing and elution occur on the column comprising magnetic beads reads on stationary as the instant specification discloses the chromatography column/stationary phase can include magnetic particles [0048].  Schmidt et al teach the dissociation constant (KD) for the binding of the receptor binding reagent to the receptor molecule is in the range of about 10-3 to about 10-7 M and/or (ii) the binding of the receptor binding reagent to the receptor molecule has a koff rate of about 3 x 10-5 sec-1 or greater as for example 5x 10-5 sec-1 or greater [0020] (instant claims 78,80, 83,105-108). 


    PNG
    media_image1.png
    617
    1196
    media_image1.png
    Greyscale

The receptor binding reagent comprises, and is fused to a streptavidin-binding peptide i.e. strep tag , capable of reversibly binding to a binding site Z of a streptavidin mutein affinity reagent that is immobilized on the stationary phase (Fig 1d, Fig 1b) 

    PNG
    media_image2.png
    771
    780
    media_image2.png
    Greyscale


The streptavidin binding peptide is for example SEQ ID NO:10 [0063] which is identical to instant seq ID 13 and comprises SEQ ID 3 or can be seq id no:1 which is instant claims 94-99) , thus necessarily having the claimed Kd (instant claim 83). The method comprises eluting target cells from the affinity column with biotin (Fig. Id) that competes with the strep tag causing displacement of the Fab fragments (monovalent binding)  from the streptavidin mutein i.e. strep-tactin  multimerization reagent [0017], wherein Fab fragments spontaneously dissociate in a reasonable time window due to their high koff rate  and can be completely be removed [0017] (instant claims 86-89).  The streptavidin mutein known under the trademark strep-tactin comprises the sequences of instant claims 90,92 as disclosed in U.S PAT 6,103,493 [0032].  The sample can be blood [0062](instant claims 100-101). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 78-95, 97-98, and 100-108 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buch et al (US 20040082012) and Skerra et al.(US PAT 6103493, of record) in view of Purification Technical Handbook (2010 retrieved from https://at.vwr.com/assetsvc/asset/de_AT/id/20551553/contents) 
Claims of this invention are drawn to a method of isolating a target cell, wherein the target cell has a receptor molecule on the target cell surface, the method comprising: contacting a stationary phasewherein: the receptor binding reagent comprises, wherein (i) the dissociation constant (KD) for the binding of the receptor binding reagent to the receptor molecule is in the range of about 10-3 to about 10-7 M and/or (ii) the binding of the receptor binding reagent to the receptor molecule has a koff rate of about 3 x 10-5 sec-1 or greater, the receptor binding reagent further comprises a binding partner C that comprises a streptavidin-binding peptide, wherein the binding that is immobilized on the stationary phase, the binding site Z having a lower dissociation constant (KD) for biotin or a biotin analogue than for the binding partner C, thereby immobilizing the receptor binding reagent on the stationary phase; and exposing [[the]]a sample comprising one or more target cells to column chromatography on [[a]]the stationary phase, 
Buch et al teach throughout the patent and especially in abstract a method for reversible staining and functional isolation of target cells from a heterogeneous cell population, using an affinity reagent to a common receptor defining a blood cell subpopulations as for example mammalian lymphocytes, stem cells [0058] (instant claims 100-104) on the target cells. 
In particular, Buch et al teach the method comprises contacting the target cells with a binding affinity reagent wherein the binding reagent comprises a ligand with low affinity as for example with Kd in the range of 10-3 to 10-6 for the receptor  [0030], wherein the ligand can be for example an MHC molecule or a low affinity antibody or antigen binding fragments thereof [0032](instant claims 87,89,105) wherein the binding site can be monovalent i.e. FAB [0049] [0032]or TCR-MHC (instant claim 88) .  Buch et al teach the ligand is conjugated with at least one partner of a binding complex  [0016] as for example conjugated with a strep tag peptide as disclosed in US5,506,121 instant claims 94,97) and capable of reversibly binding biotin binding sites of streptavidin [0060].   Buch et al teach streptavidin molecules include streptavidin muteins as described in US PAT 6,103,493 (incorporated by reference)[0052] wherein a preferred comprise instant seq id’s 11 or 12 (instant claims 90,92).  Buch et al teach the streptavidin partner can have two or more binding sites for the streptavidin tag partner conjugated to the ligand (instant claim 84,95,98).  The reversible bond between the first and second partner in the biotin/streptavidin complex can have a Kd in the range identical as in the instant claim 83 [0035] and can be disrupted with free biotin or analog thereof [0057], wherein the free biotin has higher affinity for streptavidin than the conjugated strep tag (first component of the complex)  and lower dissociation rate constant (kd) [0038].  Buch et al teach particles i.e. can be bound to one of the component of the binding complex [0039] suggesting the magnetic bead conjugated streptactin as a component binding ligand -strep-tag II fusion proteins to test potential clinical applications [0109]. 
Buch et al is silent regarding the receptor binding affinity reagent is on a stationary phase in a column for the isolation of cells using column chromatography.
Skerra et al. teach throughout the patent using an affinity chromatography column comprising a solid phase having coupled thereon a streptavidin mutein to which a fusion protein has been absorbed (bridging paragraph column 5 and 6), wherein the fusion protein comprises a streptavidin binding peptide as for example peptide ligand strep-tag2 i.e. SEQ ID NO:2 (col 4 lines 7-8) which is identical to the instant SEQ ID NO: 3 (instant claims 94,97).   Skerra et al. teach preferred streptavidin mutein instant claims 91-93)  or comprise  sequences of the instant claims 90,92, (col 3 lines 46-49).  Skerra et al. teach using biotin to release the fusion protein from the streptavidin mutein conjugated solid phase i.e. microbeads made from organic or magnetic particles (col 6 lines 1-5; lines 33-35;example 4;Fig.4).    
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used a column, as taught by Skerra et al in the method of Buch et al for isolating a target T-cell subpopulation from blood.
One of ordinary skill in the art would have been motivated to have used a column, as taught by Skerra et al, in the method of Buch et al, because Skerra et al, teach the method can be extended for conventional applications of the biotin/streptavidin system wherein such application is separation of cell target analytes taught in Buch et al. to allow for an extended binding/washing times which are ideal for samples with low affinity as taught in the Purification Technical Handbook (page 1 right column) 
One of ordinary skill in the art would have a reasonable expectation of success to isolate specific T-cell populations of Buch et al using a column as taught in Skerra et al because both Skerra et al and Buch et al, use affinity support coupled to the same muteins/strep tag reagents.
Regarding claims 81-82, 85-86, it would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have eluted the one or Skerra et al and Buch et al because the strep-tag is reversibly bound to the binding site of  mutein streptavidin on the solid support with a lower dissociation rate for a biotin analogue than for the strep-tag, capable for being displaced from the stationary phase by a biotin analogue as taught in Skerra et al (example 4, Fig.4).  Displacing the strep-tag ligand will result in displacing the receptor binding ligand as such ligand  has a low affinity for the cell receptor, wherein low affinity ligands binding to the cell receptor can be reversed by targeted disruption of the strp-tag-streptavidin mutein complex. thereby dissociating from the cell surface as taught in Buch et al. (whole patent). 
Regarding claim 106-108, Buch et al teach reversible dissociation can be achieved at high Koff rates i.e. 10 -1 to 10-4 sec-1.  Therefore, one of ordinary skill in the art would have been motivated to have used a low affinity ligand i.e. antibody with a Koff rates i.e. 10 -1 to 10-4 sec-1 to ensure the binding between the ligands and cell receptor allows fast reversal to obtain separation of the t-cells free of any reagents. 

Claims 96 and 99 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buch et al) and Skerra et al in view of Purification Technical Handbook as applied to 95 or 98, and further in view of Kubben et al., (2010) Identification of differential protein interactors of lamin A and progerin, Nucleus, 1:6, 513-525, as evidenced by US9023604.(of record) 
Buch et al and Skerra et al in view of Purification Technical Handbook 
However, Kubben at abstract and 514 (right column), teaches that One-Strep tag is a biotin analog, is a high affinity streptavidin binding protein, is small, and less likely to interfere with the protein’s function. The sequence of One Strep tag is SEQ ID NO: 13, as evidenced by US9023604 at 20:10-15.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used SEQ ID NO:13, as taught by Kubben, in the method of Buch et al and Skerra et al in view of Purification Technical Handbook.
 One of ordinary skill in the art would have been motivated to have used SEQ ID NO:13, as taught by Kubben, in the method of over Buch et al and Skerra et al in view of Purification Technical Handbook because each Buch et al and Skerra et al  teach using biotin analogs/strep tags and SEQ ID NO: 13 is a biotin analog, is a high specificity and affinity streptavidin binding protein, is small, and less likely to interfere with the protein’s function.
One of ordinary skill in the art would have a reasonable expectation of success, because it is a biotin analogs/strep tag.
Claims 91 and 93  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt et al as applied to claims 78, 80-90, 92, 94-108 in view of Skerra et al.
Schmidt et al is relied upon as in the 102 rejection above and is silent regarding the limitations of claims 91 and 93. 
Skerra et al.is relied upon as in the 103 rejection above.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used the mutein as claimed in the method of Schmidt et al because the mutein is disclosed in Skerra et al. One would ne motivated to do as Schmidt et al discloses the streptavidin mutein can be any mutein as disclosed in Skerra et al. U.S PAT 6,103,493 [see Schmidt et al 0032], thus suitable. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 78, 80-108 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).   “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
Further, in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) and the Office’s February 2018 memo clarifying written description guidance for claims drawn to antibodies, adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that newly characterized antigen.Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
The teachings of the specification and the claimed invention:
The instant claims are drawn to a method comprising the genus receptor binding reagent that can be an antibody fragment, a proteinaceous binding molecule with immunoglobulin-like functions, an aptamer and an MHC molecule that is capable of binding any receptor with a dissociation rate is in the range of about 10-3 to about 10-7 M and/or the binding of the receptor binding reagent to the receptor molecule has a koff rate of about 3 x 10-5 sec-1 or greater, via a binding site B  and further comprising a streptavidin binding peptide capable of reversibly binding a streptavidin mutein affinity reagent immobilized on a stationary phase, as part of the invention.
 of a receptor binding reagent comprising antibody fragments, a proteinaceous binding molecule with immunoglobulin-like functions, an aptamer and an MHC molecule, having the desired binding properties for any and all receptors.  The specification fails to provide sufficient specific structural or physical information so as to define a genus of antibodies having the desired binding properties.  The specification fails to disclose, for example, what particular amino acid residues of the antibody are responsible for conferring the desired functional property.   Applicant merely relies on the use of a commercial antibody clone a CD8 binding FAB fragment carboxy-terminally fused with SEQ ID 13., without any disclosure of affinity or koff rates, for separation of CD4 cells via column chromatography (example 1) and on a therapeutic anti-CD4 fragment i.e. mutant of 13B8.2 discloses in USPAT 7,482,00 that was linked to SEQ ID 13 for separation of CD4 cells via column chromatography (example 9).    While the specification discloses 2 antibody Fab fragments that each can function as claimed, although no information on Kd/Koff are disclosed, these are not a representative number of species falling within the scope of the genus of the claimed antibodies.  there is no disclosure of any aptamers, etc as claimed.  The specification provides no disclosure regarding structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus”.   In this case, the variation encompassed by the present claims is large and the specification does not establish that the species described is representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the structure provides a common structure sufficient to provide the claimed function of 
 “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)) (emphasis added).  
Field of the Invention and State of the Art
The invention relates to receptor binding reagent comprising antibody fragments, a proteinaceous binding molecule with immunoglobulin-like functions, an aptamer and an MHC molecule, that bind can bind any receptor with a reduced affinity and having desired Kd/Koff as claimed.   Generating antibodies with reduced affinity against a receptor is known in the art (see USPAT 7482000). However, the instant specification 
However, the prior art does not disclose and the instant specification does not teach the structure function correlation between an antibody and its cognate epitope, which antibody structures predictably would function as claimed. Thus, a disclosure of a commercial clone against a CD8 receptor  and one mutated Fab against a CD4 receptor is not sufficient for a skilled artisan to predict the claimed genus of receptor binding reagent comprising antibody fragments, a proteinaceous binding molecule with immunoglobulin-like functions, an aptamer and an MHC molecule capable of binding any receptor with a dissociation rate is in the range of about 10-3 to about 10-7 M and/or the binding of the receptor binding reagent to the receptor molecule has a koff rate of about 3 x 10-5 sec-1 or greater, via a binding site B  and further comprising a streptavidin binding peptide capable of reversibly binding a streptavidin mutein affinity reagent immobilized on a stationary phase,
One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function alone does not suffice to define the genus because it is only an indication of what the antibody does, rather than what it is.  Further, the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.

Based on the state of the prior art, a disclosure of 2 monoclonal antibody clones would not permit a skilled artisan to envision the genus receptor binding reagent that can be an antibody fragment, a proteinaceous binding molecule with immunoglobulin-like functions, an aptamerz and an MHC molecule that is capable of binding any receptor with a dissociation rate is in the range of about 10-3 to about 10-7 M and/or the binding of the receptor binding reagent to the receptor molecule has a koff rate of about 3 x 10-5 sec-1 or greater, via a binding site B  and further comprising any and all  streptavidin binding peptide capable of reversibly binding a streptavidin mutein affinity reagent immobilized on a stationary phase for the separation of cells . 
The disclosure therefore does not show that applicant is in possession of the necessary common attributes or features possessed by the members of the claimed genus.  One of skill in the art cannot readily visualize or recognize the identity of members of the genus in the absence of knowledge as to of what that material consists, which antibody structures predictably would function as claimed.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
Since one of skill in the art can reasonably conclude that applicant was not in possession of such broad genus, thus the reagent claims relaying on said genus are also not adequately described. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 78, 80-108 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-40 of copending Application No. 16231193 referred as ‘193 in view of Buch et al.
Although the conflicting claims are not identical, they are not patentably distinct from each other because: both applications recite the same affinity reagents havinf the same binding sites wherein the same mutein streptavidin are immobilized on a chromatography support for the same purpose i.e. cell isolation.  
‘193 does not claim specific Kd/Koff
Buch et al. is relied upon as in the 103 rejection above.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used and affinity reagents of ‘193  with Kd/Koff in as taught Buch et al. for isolating a target T-cell subpopulation.  One would be motivated to do to allow for reversible displacement of cells as low affinity ligands/reagents  as binding to the cell receptor can be reversed by targeted disruption of the strp-tag-streptavidin mutein complex. thereby dissociating from the cell surface as 193 may recites additional elements/ configuration, the instant claims recite the term “comprising” which encompass additional elements of ‘193.
Conclusion
All other objections and rejections recited in the Office Action of 4/21/2021 are withdrawn in view of Applicant's amendments and/or arguments. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641